Citation Nr: 1132940	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-37 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2010).

2.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to a disability rating greater than 20 percent for multilevel spondylosis of the cervical spine with headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that denied the Veteran's claims for service connection for irritable bowel syndrome, sleep apnea, an acquired psychiatric disorder, chronic fatigue syndrome, and restless leg syndrome, and continued a 10 percent disability rating for a cervical spine disability.

In July 2011, the Veteran testified at a travel board hearing over which the undersigned Acting Veterans Law Judge resided.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran also appealed claims of service connection for tinnitus, right carpal tunnel syndrome, and left carpal tunnel syndrome that the RO denied in an October 2008 rating decision.  A September 2010 rating decision granted the claim for tinnitus, and a December 2010 rating decision granted the claims for right carpal tunnel syndrome and left carpal tunnel syndrome.  These grants represent full grants of the benefits sought on appeal for those issues.  Therefore, those issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Additionally, at his July 2011 travel board hearing, the Veteran asserted that his acquired psychiatric disorder was due to his chronic fatigue syndrome.  Therefore, as the issue of entitlement to service connection for an acquired psychiatric disorder may be inextricably intertwined with the other issues on appeal, the issue will be held in abeyance pending the completion of the REMAND.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Veteran contends that his irritable bowel syndrome, sleep apnea, chronic fatigue syndrome, and restless leg syndrome are due to an undiagnosed illness.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that he received the Southwest Asia Service Medal.  However, in June 2010, the National Personnel Records Center notified the RO that there was no evidence in the Veteran's records to substantiate that he served in Southwest Asia.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a Persian Gulf Veteran is as yet unconfirmed.  During his July 2011 hearing, the Veteran testified that he served in Saudi Arabia in 1996.  It appears that VA has not obtained a complete copy of the Veteran's service personnel records, and additional service personnel records may be outstanding.  Therefore, it remains unclear whether the Veteran served in the Southwest Asia theater of operations during his period of service.  Because information sufficient to allow for a search of these records is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Regarding the Veteran's claim for service connection for irritable bowel syndrome, he contends that this is due to an undiagnosed illness.  In addition, service treatment records show that the Veteran was treated for acute gastroenteritis on March 1991, April 1994, June 1995, and August 1995.  His symptoms included vomiting and diarrhea.  A post-service letter from a private physician dated in June 2007 indicates that the Veteran had irritable bowel syndrome.  It remains unclear to the Board whether the Veteran's irritable bowel symptoms are manifestations of a diagnosed disorder and related to his period of service, or whether his symptoms are more accurately considered to be a manifestation of an undiagnosed illness.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his disability, it is necessary to have a medical opinion discussing the relationship between his irritable bowel syndrome and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.    

With respect to the Veteran's claims for service connection for sleep apnea, chronic fatigue syndrome, and restless leg syndrome, he contends that these ailments are due to an undiagnosed illness.  Post-service VA medical records dated from May 2007 to February 2011 show that the Veteran had a history of restless leg syndrome and sleep apnea.  A June 2007 letter from a private physician indicates that the Veteran had chronic fatigue, and in an October 2009 VA medical report, the Veteran reported experiencing chronic fatigue.  It remains unclear to the Board whether the Veteran's fatigue, sleep disturbance, and restless leg symptoms are manifestations of diagnosed disorders and related to his period of service, or whether his symptoms are more accurately considered to be manifestations of an undiagnosed illness.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his disabilities, it is necessary to have a medical opinion discussing the relationship between his sleep apnea, chronic fatigue syndrome, and restless leg syndrome and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  Therefore, the Board finds that an examination and opinion is necessary in order to fairly decide the merits of the Veteran's claims.    

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

An October 2008 rating decision continued a 10 percent disability rating for the Veteran's cervical spine disability.  In February 2009, the Veteran expressed disagreement with the denial of his increased rating claim.  No Statement of the Case has been issued regarding the Veteran's claim for increased rating for a cervical spine disability.  Therefore, that claim must be remanded for the issuance of a Statement of the Case.  The Board notes that a September 2010 rating decision increased the disability rating for a cervical spine disability, from 10 percent to 20 percent, effective August 7, 2007.  However, this grant did not represent a total grant of benefits sought on appeal, and the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).    

As noted above, as the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the other issues on appeal, the issue will be held in abeyance pending the completion of the REMAND.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the National Personnel Records Center furnish all available service personnel records for the Veteran's service in the United States Air Force, for the period of April 1989 to June 1967.  If any of the records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain medical records should be fully documented, and the facilities must provide a negative response if records are not available.
 
2.  The RO/AMC shall schedule the Veteran for a Gulf War examination with regard to his claims for service connection for irritable bowel syndrome, sleep apnea, chronic fatigue syndrome, and restless leg syndrome.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  The rationale for all opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review.  The examiner should provide an opinion and specifically state:  

(a) Does the Veteran have an irritable bowel syndrome disability due to an undiagnosed illness, or can his reported gastrointestinal symptoms be attributed to any known medical causation?  If any claimed disorder is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that any current irritable bowel syndrome was due to the Veteran's period of service, including the Veteran's treatment for acute gastroenteritis during service?  

(b)  Does the Veteran have a sleep apnea disability due to an undiagnosed illness, or can his reported sleep disturbance symptoms be attributed to any known medical causation?  If any claimed disorder is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that any current sleep apnea was due to the Veteran's period of service?  

(c)  Does the Veteran have a chronic fatigue syndrome disability due to an undiagnosed illness, or can his reported chronic fatigue symptoms be attributed to any known medical causation?  If any claimed disorder is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that any current chronic fatigue syndrome was due to the Veteran's period of service?  

(d)  Does the Veteran have a restless leg syndrome disability due to an undiagnosed illness, or can his reported neurological restless leg symptoms be attributed to any known medical causation?  If any claimed disorder is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that any current restless leg syndrome was due to the Veteran's period of service?

3.  The RO/AMC shall issue a Statement of the Case which addresses the issue of entitlement to an increased rating for a cervical spine disability.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of that issue.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims for service connection for irritable bowel syndrome, sleep apnea, chronic fatigue syndrome, and restless leg syndrome, as well as consider the claim of entitlement to service connection for an acquired psychiatric disorder, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


